Name: Commission Regulation (EC) No 1184/2003 of 2 July 2003 amending for the 20th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: European construction;  international affairs;  international trade;  free movement of capital;  Asia and Oceania;  politics and public safety;  air and space transport
 Date Published: nan

 Avis juridique important|32003R1184Commission Regulation (EC) No 1184/2003 of 2 July 2003 amending for the 20th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 165 , 03/07/2003 P. 0021 - 0022Commission Regulation (EC) No 1184/2003of 2 July 2003amending for the 20th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1012/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 25 June 2003, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Therefore, Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 146, 13.6.2003, p. 50.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:The following entries shall be added under the heading "Natural persons":1. Youssef ABDAOUI (alias Abu ABDULLAH, ABDELLAH, ABDULLAH), Piazza Giovane Italia 2, Varese, Italy. Place of birth: Kairouan (Tunisia). Date of birth: 4 June 1966.2. Mohamed Amine AKLI (alias (a) Mohamed Amine Akli, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Place of birth: Abordj El Kiffani (Algeria). Date of birth: 30 March 1972.3. Mehrez AMDOUNI (alias (a) Fabio FUSCO, (b) Mohamed HASSAN, (c) Thale ABU). Place of birth: Tunis (Tunisia). Date of birth: 18 December 1969.4. Chiheb Ben Mohamed AYARI (alias Abu Hchem HICHEM), Via di Saliceto 51/9, Bologna, Italy. Place of birth: Tunis (Tunisia). Date of birth: 19 December 1965.5. Mondher BAAZAOUI (alias HAMZA), Via di Saliceto 51/9, Bologna, Italy. Place of birth: Kairouan (Tunisia). Date of birth: 18 March 1967.6. Lionel DUMONT (alias (a) BILAL, (b) HAMZA, (c) Jacques BROUGERE). Place of birth: Roubaix (France). Date of birth: 21 January 1971.7. Moussa Ben Amor ESSAADI (alias (a) DAH DAH, (b) ABDELRAHMMAN, (c) BECHIR), Via Milano 108, Brescia, Italy. Place of birth: Tabarka (Tunisia). Date of birth: 4 December 1964.8. Rachid FETTAR (alias (a) Amine del Belgio, (b) Djaffar), Via degli Apuli 5, Milan, Italy. Place of birth: Boulogin (Algeria). Date of birth: 16 April 1969.9. Brahim Ben Hedili HAMAMI, Via de' Carracci 15, Casalecchio di Reno (Bologna), Italy. Place of birth: Goubellat (Tunisia). Date of birth: 20 November 1971.10. Khalil JARRAYA (alias (a) Khalil YARRAYA, (b) Aziz Ben Narvan ABDEL', (c) AMRO, (d) OMAR, (e) AMROU, (f) AMR) Via Bellaria 10, Bologna, Italy or Via Lazio 3, Bologna, Italy. Place of birth: Sfax (Tunisia). Date of birth: 8 February 1969. He has also been identified as Ben Narvan Abdel Aziz, born in Sereka (ex-Yugoslavia) on 15 August 1970.11. Mounir Ben Habib JARRAYA (alias YARRAYA), Via Mirasole 11, Bologna, Italy or Via Ariosto 8, Casalecchio di Reno (Bologna), Italy. Place of birth: Sfax (Tunisia). Date of birth: 25 October 1963.12. Faouzi JENDOUBI (alias (a) SAID, (b) SAMIR) Via Agucchi 250, Bologna, Italy or Via di Saliceto 51/9, Bologna, Italy. Place of birth: Beja (Tunisia). Date of birth: 30 January 1966.13. Fethi Ben Rebai MNASRI (alias (a) AMOR, (b) Omar ABU, (c) Fethi ALIC), Via Toscana 46, Bologna, Italy or Via di Saliceto 51/9, Bologna, Italy. Place of birth: Nefza (Tunisia). Date of birth: 6 March 1969.14. Najib OUAZ, Vicolo dei Prati 2/2, Bologna, Italy. Place of birth: Hekaima (Tunisia). Date of birth: 12 April 1960.15. Ahmed Hosni RARRBO (alias ABDALLAH, ABDULLAH). Place of birth: Bologhine (Algeria). Date of birth: 12 September 1974.16. Nedal SALEH (alias HITEM), Via Milano 105, Casal di Principe (Caserta), Italy or Via di Saliceto 51/9, Bologna, Italy. Place of birth: Taiz (Yemen). Date of birth: 1 March 1970.17. Zelimkhan Ahmedovic (Abdul-Muslimovich) YANDARBIEV. Place of birth: village of Vydriha, Eastern Kazakhstan region, USSR. Date of birth: 12 September 1952. Nationality: Russian Federation. Passports: Russian passport 43 No 1600453.